Case 2:18-cr-00355-JDC-KK Document 26-2 Filed 06/11/19 Page 1of1PagelID#: 71

 

Case Number: 17-10741 Offense: Narcotics Violation
Case Date: October 25, 2017 Offense Date: October 25, 2017
Investigation Officer; Trooper Jonathan Leger Offense Time: 8:51 PM

 

 

 

13 “OnSE geo? |

U.S. DISTRICT COURT |
WESTERN DISTRICT OF LA. |
FILED DENCE

(DATE)

Ss R me a [
DEPUTY [=

 

 

GOVERNMENT L
EXHIBIT [

2 .

 

 

 

 

COURTESY LOYALTY SERVICE Page 3 of 7 |
P.O, Box 66614 Baton Rouge, Louisiana 70896-6614 i
I
|

G-000003
